DIAMANTIS, Judge,
concurring specially.
I concur. However, I do not read Ganot Corporation v. J.M.G. Construction Corporation, 560 So.2d 804 (Fla. 4th DCA 1990) as being in apparent conflict with our decision. In that case, Ganot sold lots to JMG who then built houses on the lots and sold the houses to third parties. JMG agreed to pay Ganot, who was not a licensed broker, a 7% commission on each sale. When the houses were sold to third parties, Ganot was neither an owner, nor a buyer, of the property. Ganot was not a party to these sales except to receive a 7% commission. In the instant case CFI was not a licensed broker, however, CFI was the buyer of the property from the Kotts. It was agreed among CFI, the Kotts, and Area One, the licensed broker, that CFI would receive % of Area One’s commission. This agreement among CFI, the Kotts, and Area One constituted an acceptable method to all by which the purchase price to CFI could be effectively reduced. Under these circumstances, CFI was not functioning as a broker.